United States Court of Appeals
                      For the First Circuit


No. 03-2736

                   TITO IBRAHIM BARSOUM ISHAK,
                           Petitioner,

                                v.

              ALBERTO R. GONZALES*, ATTORNEY GENERAL,
                            Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


No. 04-1138

                   TITO IBRAHIM BARSOUM ISHAK,
                      Petitioner, Appellant,

                                v.

         ALBERTO R. GONZALES, ATTORNEY GENERAL, ET AL.,
                     Respondents, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]
        [Hon. Robert B. Collings, U.S. Magistrate Judge]




    *
      Alberto Gonzales was sworn in as Attorney General of the
United States on February 3, 2005. We have substituted him for
John Ashcroft, previous holder of that office, as the respondent.
See Fed. R. App. P. 43(c)(2).
                                 Before

                          Boudin, Chief Judge,
                    Campbell, Senior Circuit Judge,
                     and Gertner**, District Judge.



     Anthony Drago, Jr. for petitioner, appellant.
     Ernesto H. Molina, Jr. Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, U.S. Department of Justice,
with whom Peter D. Keisler, Assistant Attorney General, Civil
Division, and David V. Bernal, Assistant Director, were on brief
for respondent, appellee.



                           September 6, 2005




     **
          Of the District of Massachusetts, sitting by designation.
          CAMPBELL, Senior Circuit Judge.    When we heard argument,

two matters were consolidated before us:    (1) Ishak's petition for

review of the Board of Immigration Appeals' (BIA) denial of his

motion to reconsider its decision refusing him asylum and ordering

his removal; and (2) Ishak's appeal from the district court's

dismissal, for lack of subject matter jurisdiction, of the habeas

corpus petition he had brought to contest his deportation.

          Before we had decided, the Real ID Act of 2005, Pub. L.

No. 109-13, 119 Stat. 231 (2005) ("Real ID Act"), went into effect.

This gave new and dispositive support to the district court's

holding that it lacked jurisdiction over Ishak's habeas claims. It

also, however, transferred these same claims to our court, in the

form of a new, statutorily-created petition for review. Because of

the relevance of the Real ID Act, we invited the parties to submit

supplemental briefing containing their views on its effects here.

We now affirm the district court's dismissal of the habeas corpus

petition for lack of jurisdiction, and we dismiss on the merits

both Ishak's original petition for review and the new petition for

review established by operation of the Real ID Act relative to

Ishak's habeas claims in the district court.

                                I.

                            Background

          Ishak, a native and citizen of Egypt, entered the United

States on June 23, 1999 as a tourist.    He overstayed his visa and


                               -3-
applied for asylum on July 21, 2000, claiming that he suffered past

persecution      on     account        of   his     religion,     Coptic      Orthodox

Christianity, his membership in a particular social group, and his

political opinion.       Ishak also applied for withholding of removal,

voluntary   departure,      and        relief     under   the   Convention     Against

Torture.

            An asylum officer of the Immigration and Naturalization

Service (INS)1 conducted an interview of Ishak and determined that

he was ineligible for asylum.                 The asylum officer outlined her

assessment in a memorandum in which she recommended referral to an

immigration judge (IJ).         The INS denied Ishak's asylum application

and   referred    the    case     to    the     immigration     court   for    further

proceedings.

            On February 27, 2002, the IJ held a hearing at which

Ishak testified. The IJ rendered an oral decision, denying Ishak's

applications for asylum, withholding of removal, and relief under

the Convention Against Torture, and granting voluntary departure in

lieu of removal.        In his oral decision, the IJ reviewed various

parts of the record, including the asylum officer's assessment

memorandum, which he recited verbatim.                The IJ further stated that

he had "observed the demeanor of [Ishak] during the time he [had]



      1
      On March 1, 2003, the relevant functions of the INS were
transferred to the new Department of Homeland Security and
reorganized into the Bureau of Immigration and Customs Enforcement.
We refer to the agency throughout this opinion as the INS.

                                            -4-
testified" and found his "testimony to be less than candid, his

answers to be rambling, his answers not responsive to the questions

asked, and his testimony not credible concerning the reasons for

his leaving Egypt and not wanting to return to Egypt."

           Ishak filed a timely appeal with the BIA. He argued that

he had provided sufficient evidence to establish his eligibility

for asylum.    In the alternative, he contended that he had been

denied a fair hearing because of the lack of competent translation,

the inability to cross-examine the asylum officer after the IJ's

reliance on her findings, and the IJ's antagonistic questioning on

cross-examination.

           On August 27, 2003, the BIA dismissed the appeal.          The

BIA found that the IJ's adverse credibility finding was supported

by the record.   Specifically, the BIA noted that it "agree[d] with

the [IJ's] characterization that [Ishak] provided unresponsive

answers and was evasive . . . when the [IJ] asked questions to

clarify implausibilities and inconsistencies in his testimony."

The BIA also found that "[Ishak’s] testimony regarding his arrest

and false accusation [was] too implausible and [had] too many

unresolved    inconsistencies   to    establish   his   eligibility   for

asylum."   Moreover, as to Ishak’s claim that he had no opportunity

to cross-examine the asylum officer after the IJ had relied on her

findings, the BIA found that the IJ had "merely agreed with the

asylum officer's credibility finding, but [had] made his own


                                     -5-
credibility finding based on his own observations at the merits

hearing."

            Ishak did not file with this court a petition for direct

review of the BIA's decision disposing of his appeal.               See 8 U.S.C.

§ 1252(a)(1), (b) (2000).          On September 26, 2003, Ishak instead

filed a timely motion with the BIA to reconsider its August 27,

2003 decision dismissing his appeal.            Ishak repeated the arguments

he had made in his appeal, and asserted that the BIA had made

errors of fact and law in conflict with this court's June 2003

decision of El Moraghy v. Ashcroft, 331 F.3d 195 (1st Cir. 2003),

issued after he had filed his appeal but before the BIA entered its

own decision dismissing the appeal.           Ishak claimed that, in light

of El Moraghy, the IJ had misused the country condition reports as

a test for corroboration.         See id. at 204.

            On December 3, 2003, the BIA rejected Ishak's motion to

reconsider.     The BIA stated that it had considered the same

arguments   made     by   Ishak   in   the   motion   to    reconsider   before

rendering an initial decision in his case.            The BIA "decline[d] to

revisit" those arguments and denied the motion.

            On December 24, 2003, Ishak filed with this court a

timely    petition    for   direct     review    of   the   BIA's    denial   of

reconsideration.      See 8 U.S.C. § 1252(b) (2000).          In his petition

for review, Ishak requested a stay of removal, which this court

denied.


                                       -6-
           On January 20, 2004, while the above petition for review

of the BIA's denial of reconsideration was pending in this court,

Ishak filed in the United States District Court for the District of

Massachusetts a petition for writ of habeas corpus, pursuant to 28

U.S.C. § 2241, alleging that the immigration authorities had denied

him the right to a fair and impartial hearing.                He contended that

the IJ had misused the country condition reports and had failed to

make independent findings, as required by El Moraghy, and that the

IJ's questioning on cross-examination was indicative of the unfair

hearing he received.       The United States filed a return to the

habeas petition, arguing that the district court lacked habeas

jurisdiction.     According to the government, determinations of the

kind Ishak sought to have reviewed in the district court could only

be reviewed by the court of appeals in a timely-filed statutory

petition for review.       As Ishak had failed to pursue that avenue

when open to him, the district court lacked jurisdiction to deal

with the issues that could have been but were not presented via the

review petition mechanism.

           On    January   23,   2004,       the   district      court   dismissed

Ishak's habeas petition "for lack of subject matter jurisdiction."

Ishak timely appealed to this court from the dismissal order.                     By

order dated January 23, 2004, this court granted Ishak's emergency

motion for stay of removal.            We then consolidated (1) Ishak's

petition   for   review    of    the   BIA's       denial   of    the    motion   to


                                       -7-
reconsider; and (2) his appeal from the district court's dismissal

of the habeas petition.

             The above matters were briefed and argued to us.                  Before

we could render a decision, however, the President signed into law

the   Real   ID   Act,    Pub.   L.     No.    109-13,   119    Stat.   231.    This

legislation       largely   mooted       the     parties'      original   arguments

concerning whether the district court had habeas jurisdiction to

resolve the due process claims Ishak put to that court.                    The Real

ID Act provides unequivocally that a petition for direct review in

the court of appeals shall be the exclusive means for judicial

review of an order of removal, and that cases pending in the

district     court   on   the    date    of    enactment    challenging    a   final

deportation order shall be transferred, in the form of petitions

for review, to the courts of appeals.               Real ID Act § 106, Pub. L.

No. 109-13, 119 Stat. at 310-11.                 Cases so transferred are not

subject to the thirty-day filing deadline in section 242(b)(1) of

the Immigration and Nationality Act (INA). Id. § 106(c), 119 Stat.

at 311; see infra.

             Because of the Real ID Act's relevance, we invited and

received supplemental briefing from the parties on its impact upon

their contentions.        With the benefit of this additional briefing,

we now address, in their altered form, the issues before us.




                                          -8-
                                   II.

                 Jurisdiction of the District Court

A.   Under Prior Law

            Prior to enactment of the Real ID Act, the courts of

appeals were divided over whether the district courts possessed

habeas    jurisdiction   to   consider   constitutional   challenges   to

deportation orders that so-called non-criminal aliens2 could but

did not raise by means of direct petitions for review filed in the

courts of appeals.3      Our circuit had left open whether, in a case

like Ishak's, habeas review was an alternative to a timely-filed

petition for review in the court of appeals.      See Seale v. INS, 323

F.3d 150, 153 (1st Cir. 2003).

            In its original argument made to us prior to enactment of

the Real ID Act, the government contended that, under then-existing

law, Ishak lacked the right to challenge his deportation by habeas



      2
      We use "criminal aliens" as shorthand for aliens made
deportable by reason of having been convicted of crimes while in
this country which, by law, were grounds for deportation. Non-
criminal aliens are those who, like Ishak, are deportable for
reasons other than criminal behavior while here.
     3
      Compare, e.g., Riley v. INS, 310 F.3d 1253 (10th Cir. 2002)
(holding that district courts have jurisdiction over habeas
petitions brought by non-criminal aliens); Liu v. INS, 293 F.3d 36
(2d Cir. 2002) (same); Chmakov v. Blackman, 266 F.3d 210 (3d Cir.
2001) (same), with Laing v. Ashcroft, 370 F.3d 994, 999-1000 (9th
Cir. 2004) (dismissing habeas petition because alien failed to file
a timely petition for direct review); Lopez v. Heinauer, 332 F.3d
507, 511 (8th Cir. 2003) ("Because judicial review was available to
[the noncriminal alien], the district court was not authorized to
hear this § 2241 habeas petition.").

                                   -9-
corpus.    It argued that the provisions of the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132,

110 Stat. 1214 (1996), and the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208,

110 Stat. 3009 (1996), stripped the district court of jurisdiction

over habeas petitions brought by non-criminal aliens.                Ishak

replied that, to the contrary, the Supreme Court's decision in INS

v. St. Cyr, 533 U.S. 289 (2001), addressing the deportation of

criminal    aliens,   should   be    broadly   read   to   provide   that,

notwithstanding AEDPA and IIRIRA, district courts retained habeas

jurisdiction over non-criminal aliens' objections to a deportation

order.     Id. at 314.    Those arguments are no longer germane,

however, given enactment of the Real ID Act which, in the plainest

of language, deprives the district courts of jurisdiction in

removal cases.4

B.   Impact of the Real ID Act

           Shortly after briefing and oral argument in this case,

the Real ID Act took effect.     See Pub. L. No. 109-13, 119 Stat. 231

(2005).    The Real ID Act amended section 242 of the INA, 8 U.S.C.

§ 1252, to place review of all final removal orders, for both

criminal and non-criminal aliens, in the courts of appeals.          See 8

U.S.C. § 1252(a)(5), amended by Real ID Act § 106, 109 Pub. L. No.



      4
      Ishak raises no constitutional challenge to the provisions of
the Real ID Act amending the INA.

                                    -10-
13, 119 Stat. at 310-11.   By channeling review to the courts of

appeals, Congress sought to streamline what it saw as "bifurcated

and piecemeal" review of orders of removal.    See H.R. Conf. Rep.

No. 109-72, at 173-75 (2005).

          Section 106(a)(1)(B) of the Real ID Act created new INA

§ 242(a)(5), which expressly bars habeas review, pursuant to 28

U.S.C. § 2241, of final orders of removal:

     EXCLUSIVE MEANS OF REVIEW. -- Notwithstanding any other
     provision of law (statutory or nonstatutory), including
     section 2241 of title 28, United States Code, or any
     other habeas corpus provision, and sections 1361 and 1651
     of such title, a petition for review filed with an
     appropriate court of appeals in accordance with this
     section shall be the sole and exclusive means for
     judicial review of an order of removal entered or issued
     under any provision of this Act, except as provided in
     subsection (e).    For purposes of this Act, in every
     provision that limits or eliminates judicial review or
     jurisdiction to review, the terms "judicial review" and
     "jurisdiction to review" include habeas corpus review
     pursuant to section 2241 of title 28, United States Code,
     or any other habeas corpus provision, sections 1361 and
     1651 of such title, and review pursuant to any other
     provision of law (statutory or nonstatutory).

8 U.S.C. § 1252(a)(5), amended by Real ID Act § 106(a)(1)(B), Pub.

L. No. 109-13, 119 Stat. at 310-11.

          Section 106(a)(1)(B) of the Real ID Act also created new

INA § 242(a)(4), which provides:

     Notwithstanding any other provision of law (statutory or
     nonstatutory), including section 2241 of title 28, United
     States Code, or any other habeas corpus provision . . .
     a petition for review filed with an appropriate court of
     appeals in accordance with this section shall be the sole
     and exclusive means of judicial review of any cause or
     claim under the United Nations Convention Against Torture


                                -11-
     and Other Forms of Cruel, Inhuman, or Degrading Treatment
     or Punishment . . . .

8 U.S.C. § 1252(a)(4), amended by Real ID Act § 106(a)(1)(B), Pub.

L. No. 109-13, 119 Stat. at 310.

            The Real ID Act also amended INA § 242(b)(9), which now

provides:

     Judicial review of all questions of law and fact,
     including    interpretation     and    application     of
     constitutional and statutory provisions, arising from any
     action taken or proceeding brought to remove an alien
     from the United States under this subchapter shall be
     available only in judicial review of a final order under
     this section.    Except as otherwise provided in this
     section, no court shall have jurisdiction, by habeas
     corpus under section 2241 of title 28, United States
     Code, or any other habeas corpus provision, by section
     1361 or 1651 of such title, or by any other provision of
     law (statutory or nonstatutory), to review such an order
     or such questions of law or fact.

8 U.S.C. § 1252(b)(9), amended by Real ID Act § 106(a)(2), Pub. L.

No. 109-13, 119 Stat. at 311 (emphasis added).5

            The Real ID Act provided that the amendments shall take

effect on May 11, 2005, the date of the enactment of the Real ID

Act, and shall apply to cases in which the final order of removal

was issued "before, on, or after" May 11, 2005.       Real ID Act §

106(b), Pub. L. No. 109-13, 119 Stat. at 311.     The plain language

of these amendments, in effect, strips the district court of habeas

jurisdiction over final orders of removal, including orders issued


     5
      The Real ID Act does not preclude, however, district court
habeas review over challenges to detention that are independent of
challenges to removal orders. See H.R. Conf. Rep. No. 109-72, at
175.

                                -12-
prior to enactment of the Real ID Act.        As Ishak's final order of

removal was issued before May 11, 2005, the jurisdiction-stripping

provisions enacted by the Real ID Act apply to this case.            It is

thus academic whether, in the prior legal landscape, the district

court erred or did not err in concluding that it lacked habeas

jurisdiction.     Regardless whether the district court had habeas

jurisdiction under the law existing when it ordered the dismissal

of   Ishak's    habeas   petition,     Congress   now   has   definitively

eliminated any provision for jurisdiction.         We accordingly affirm

the district court's judgment dismissing Ishak's habeas petition

for lack of subject-matter jurisdiction.

                                     III.

       Transfer of Habeas Proceeding in the District Court
         to the Court of Appeals as a Petition for Review

          Section 106(c) of the Real ID Act provides that, if a

habeas petition challenging a final order of removal "is pending in

a district court on the date of the enactment" of the Real ID Act,

"then the district court shall transfer the case . . . to the court

of appeals for the circuit in which a petition for review could

have been properly filed under [INA § 242(b)(2)]."            Pub. L. No.

109-13, 119 Stat. at 311.      The court of appeals is to treat the

transferred district court case "as if it had been filed pursuant

to a petition for review under such section 242, except that

subsection (b)(1) of such section shall not apply."            Id.   INA §

242(b)(1), to which the above provision refers, provides that a

                                     -13-
"petition for review must be filed not later than 30 days after the

date of the final order of removal."   8 U.S.C. § 1252(b)(1) (2000).

            Here, Ishak did not file within the thirty-day time

period a petition for review of the BIA’s order dismissing his

appeal.   Instead, he filed with the BIA a motion to reconsider.   He

concedes that the motion to reconsider did not toll the thirty-day

deadline.    See Ven v. Ashcroft, 386 F.3d 357, 359-60 (1st Cir.

2004). Thereafter, he separately petitioned the district court for

a writ of habeas corpus claiming that the immigration proceedings

resulting in his deportation were constitutionally infirm.

            Both parties agree in their supplemental filings that,

under the terms of the Real ID Act, we must now treat Ishak's

habeas case and the instant appeal from the district court's

dismissal of Ishak's habeas petition, as if the habeas case had

been filed pursuant to a timely petition for direct review of the

BIA's order affirming Ishak's deportation.   This is so even though

the thirty-day period for filing a petition for review has long

since expired.   See Real ID Act § 106(c), Pub. L. No. 109-13, 119

Stat. at 311.

            To be sure, the transfer provision in the Real ID Act

applies to a habeas petition challenging a removal order that is

"pending in a district court" on the date of enactment of the Act.

Id.   Here, on the date of enactment, the appeal from the district

court's dismissal order was pending in our court; the habeas


                                -14-
petition    itself   had   been     dismissed    in   the    district   court.

Nonetheless, we think the habeas case was still "pending" in the

district court within the meaning of the Real ID Act.                Until our

court acted on the appeal, the case necessarily remained alive in

the lower court although dormant.           See 16A Alan Wright, Arthur R.

Miller, & Edward H. Cooper, Federal Practice & Procedure § 3949.1

at 50-53 (3d ed. 1999 & Supp. 2005) (discussing the district

court's    power   and   residual    jurisdiction     in    cases   pending   on

appeal); cf. Kusay v. United States, 62 F.3d 192, 194 (2d Cir.

1995) (noting that the district court retains jurisdiction over

"those aspects of the case [not] involved in the appeal").

            It is apparent from Congress' clear intent to place all

review of removal orders in the courts of appeals, see H.R. Conf.

Rep. No. 109-72, at 175, that habeas appeals from a district court

that are pending in this court on the effective date of the Real ID

Act must be converted, along with the underlying district court

case, to petitions for review.6         See Bonhometre v. Gonzales, 414




     6
      Some habeas appeals pending in this court may not be properly
converted before us to petitions for review. See INA § 242(b)(2),
8 U.S.C. § 1252(b)(2) (2000) ("The petition for review shall be
filed with the court of appeals for the judicial circuit in which
the immigration judge completed the proceedings."); Real ID Act §
106(c), Pub. L. No. 109-13, 119 Stat. at 311. But such is not the
case here. Because Ishak's immigration proceedings were held in
Boston, Massachusetts, this court would be the proper venue for a
petition for review. See INA § 242(b)(2), 8 U.S.C. § 1252(b)(2)
(2000).

                                     -15-
F.3d 442, 446 (3d Cir. 2005).          The government as well as the

petitioner agrees with this interpretation.

                                  IV.

                  Merits of Claims Now Before Us

           We accordingly now have before us two petitions for

review.   The first is the petition for review timely filed in this

court by Ishak to review the BIA's denial               of his motion to

reconsider its prior upholding of the INS removal order.                 The

second is the converted habeas case originally brought in the

district court, challenging the constitutionality of the removal

proceedings.    While   the   actual    issues   in   both   petitions   are

remarkably similar, we shall consider them separately so as to

avoid confusion because of the difference in review standards and

timing.

A.   Petition for Review Based Upon Denial of Motion to Reconsider

           A court of appeals reviews BIA decisions on motions to

reconsider solely for abuse of discretion.            Hossain v. Ashcroft,

381 F.3d 29, 31 (1st Cir. 2004).       "In the reconsideration context,

we will find an abuse of discretion if the denial was made without

a 'rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis' (such as race)."

Zhang v. INS, 348 F.3d 289, 293 (1st Cir. 2003) (quoting Nascimento

v. INS, 274 F.3d 26, 28 (1st Cir. 2001)).




                                 -16-
             Ishak argues that the BIA abused its discretion in

denying his motion to reconsider because it failed to consider

several issues related to our decision in El Moraghy v. Ashcroft,

331 F.3d 195 (1st Cir. 2003): the IJ's misuse of the country

condition reports; the IJ's and the BIA's failure to make a

credibility finding; and the BIA's failure to exercise independent

judgment in its decision.

             1.    Misuse of the Country Condition Reports

             In El Moraghy, a case on direct appeal, we criticized the

IJ for several errors.         First, we noted that the IJ "improperly

imposed a requirement that the country condition reports refer

specifically to the petitioner or his family members." Id. at 204.

In other words, the IJ "appear[ed] to have employed the country

condition reports solely as a test of direct corroboration, rather

than   for   the    purposes   of    providing   context   and   generalized

credibility assessment."       Id.

             We do not see a similarly improper use of the country

condition reports here.        The IJ did note in his evidence summary

that the country condition reports submitted by Ishak did not refer

to any members of his family.         But he said nothing further on this

subject.     It appears that his summary of the evidence was designed

solely for the purposes of providing context.          He did not tie this

item into a specific adverse finding.            On this record, we cannot




                                      -17-
say the BIA abused its discretion in not granting a rehearing based

on misuse of the country condition reports.

            2. Failure to Make Credibility Findings and to Exercise
            Independent Judgment

            We also noted in El Moraghy the IJ's and the BIA's

failure to make findings as to credibility or past persecution.

Id. at 198.        We remanded the case for further consideration,

because    the    absence     of   findings    as    to   credibility    or     past

persecution prevented us from resolving the case on either of those

grounds.    Id.     Ishak argues that the IJ and the BIA similarly

failed to make credibility findings and that the BIA failed to

exercise independent judgment in its decision.

            Ishak, however, failed to raise these arguments before

the BIA.    See 8 U.S.C. § 1252(d)(1) (2000).              We lack jurisdiction

over issues not raised before the BIA.              Ravindran v. INS, 976 F.2d

754, 762 (1st Cir. 1992).            Due process claims may be exempt from

this procedural rule where resort to the BIA would be futile

because of its lack of power to adjudicate constitutional issues.

See,   e.g.,     Sousa   v.   INS,    226   F.3d    28,   32   (1st   Cir.   2000);

Ravindran, 976 F.2d at 762.          See infra.     In the petition for review

of the denial of his motion to reconsider, however, Ishak does not

challenge the constitutionality of the regulations or procedures

that   governed      his      hearing.        Instead,         he   complains     of

"irregularities which the BIA could have corrected if brought to



                                       -18-
its attention."   Ravindran, 976 F.2d at 763.        As Ishak did not

raise these issues before the BIA, we cannot hear them now.

          3.   Antagonistic Cross-Examination by the IJ

          Ishak   also    contends   the   IJ's   antagonistic   cross-

examination "is indicative of the unfair hearing [he] received" and

that the BIA abused its discretion by "[doing] nothing to address

or remedy that legal error."     The IJ has broad discretion over the

conduct of trial proceedings.     Aguilar-Solis v. INS, 168 F.3d 565,

568 (1st Cir. 1999).     During Ishak's testimony, the IJ asked Ishak

questions, attempting to clarify portions of his testimony.         One

may infer from the record that the IJ's manner of questioning was

brusque and impatient.     But we cannot say the questioning was so

obviously biased or unfair that the BIA abused its discretion in

determining that the questioning did not make Ishak’s hearing

unfair.   See Liteky v. United States, 510 U.S. 540, 555-56 (1994)

(holding that charges of judicial bias and partiality cannot be

established solely by "expressions of impatience, dissatisfaction,

annoyance, and even anger"); Morales v. INS, 208 F.3d 323, 327 (1st

Cir. 2000).

          We accordingly reject Ishak's petition for review of the

BIA's denial of his motion to reconsider its decision denying

asylum and ordering his removal.




                                  -19-
B.   Petition for Review Based Upon Ishak's Habeas Case

           A district court case transferred to a court of appeals

under the Real ID Act is to be treated "as if it had been filed

pursuant to a petition for review . . . ."        Real ID Act § 106(c),

Pub. L. No. 109-13, 119 Stat. at 311.        The court thus looks at the

same issues raised in the district court case but as if presented

to it in a timely petition for review.

           Ishak's claims in his converted district court case are

essentially a reformulation of the arguments he raised in the

petition   for   review   of   the   BIA's   denial   of   his   motion   to

reconsider.      He presents those, however, as violations of his

constitutionally-protected right of due process, contending that

the IJ and the BIA violated his "constitutional right to a fair

trial and informed decisions with specific and sound reasoning."

He argues that his hearing was not fair and impartial because the

IJ misused the country condition reports, the IJ and the BIA failed

to make credibility findings, and the BIA failed to exercise its

independent judgment, as required by El Moraghy. Ishak also argues

that the IJ's questioning on cross-examination was indicative of

the unfair hearing he received.

           "It is well established that the Fifth Amendment entitles

aliens to due process of law in deportation proceedings."          Reno v.

Flores, 507 U.S. 292, 306 (1993).            We review a claim that an




                                     -20-
administrative law judge violated a party's right to due process de

novo.   Mekhoukh v. Ashcroft, 358 F.3d 118, 129 (1st Cir. 2004).

           1.   Misuse of the Country Condition Reports

           First, for essentially the same reasons we stated in

affirming the BIA's denial of the motion to reconsider, we reject

Ishak's claim that his right to due process was violated by the

IJ's misuse of the country condition reports under El Moraghy. See

supra p. 17.

           2. Failure to Make Credibility Findings and to Exercise
           Independent Judgment

           Second, Ishak argues, based on El Moraghy, that his right

to due process was violated because the IJ and the BIA improperly

relied on the asylum officer's assessment memorandum instead of

making their own credibility findings, and that the BIA failed to

exercise its independent judgment. As stated earlier, Ishak failed

to raise these arguments to the BIA, and we lack jurisdiction to

review issues not raised before the BIA.         Ravindran, 976 F.2d at

762.    Due process claims may be exempt from this procedural rule

where resort to the BIA would be futile because of its lack of

power to adjudicate constitutional issues.        See, e.g., Sousa, 226

F.3d at 32; Ravindran, 976 F.2d at 762.           A petitioner cannot,

however,   obtain   review   of   unraised   procedural   errors   in   the

administrative process by simply alleging that such errors amount

to due process violations.    Reid v. Engen, 765 F.2d 1457, 1461 (9th

Cir. 1985).     "Unless an alien shows that his unraised due process

                                   -21-
claims go beyond mere 'procedural errors,' which the BIA plainly

may address, [] this court lacks jurisdiction to hear them."

Ravindran, 976 F.2d at 762.

             Even assuming arguendo that Ishak's arguments that the IJ

and the BIA failed to make credibility findings and that the BIA

failed to exercise independent judgment are claims that go beyond

mere procedural errors, they lack merit.           It is true, as Ishak

points out, that the IJ recited the asylum officer's assessment

memorandum verbatim as part of his oral decision. The IJ, however,

held a hearing to allow Ishak to develop his claims, and, as the

BIA noted, the IJ additionally "made his own credibility finding

based on his own observations at the merits hearing."         In his oral

decision, the IJ stated, as already recited:

      I have observed the demeanor of the respondent during the
      time he has testified in these proceedings and find his
      testimony to be less than candid, his answers to be
      rambling, his answers not responsive to the questions
      asked, and his testimony not credible concerning the
      reasons for his leaving Egypt and not wanting to return
      to Egypt.

The   IJ's   exhaustive   discussion   of   the   record   shows    that   he

independently reviewed the record and came to his own conclusion

that Ishak lacked credibility.      The fact that he also recited the

asylum    officer's   assessment   memorandum     and   reached    the   same

conclusion as the asylum officer does not render Ishak's hearing

unfair.




                                   -22-
           On appeal, the BIA made its own credibility finding and

exercised its independent judgment.          The BIA agreed with the IJ's

characterization of Ishak's testimony as not responsive, but gave

independent reasons for its decision.          The BIA said that Ishak's

unresponsive testimony occurred when the IJ was trying to clarify

"implausibilities and inconsistencies in his testimony."               The BIA

also found that "[Ishak’s] testimony regarding his arrest and false

accusation [was] too implausible and [had] too many unresolved

inconsistencies to establish his eligibility for asylum." In light

of the findings by the IJ and the BIA, we are unconvinced that

Ishak's right to due process was violated.

           3.   Antagonistic Cross-Examination by the IJ

           Finally, for essentially the same reasons stated earlier,

see supra pp. 18-19, we reject Ishak's contention that his right to

due   process   was   violated   by    the   IJ's   questioning   on   cross-

examination.

                                       V.

                                 Conclusion

           We affirm the district court's dismissal of Ishak's

petition for habeas corpus for lack of subject matter jurisdiction.

We deny the petition for review of the BIA's order denying the

motion to reconsider and deny the petition for review converted

from Ishak's habeas petition.




                                      -23-